McGeh.ee, C. J.
This case was here on a former appeal and was reversed and remanded, as reported in 208 Miss. 460, 44 So. (2d) 545. Most of the objections to the issuance of the school bonds in question were disposed of on that appeal and the remaining questions were decided on the trial after remand. The sole question now urged for a reversal of the second decree of the trial court in validating the bonds is that the order of the board of supervisors which provides for the issuance thereof fails to expressly adjudicate that the Savannah Special Consolidated School District had been duly organized and was legally existing when the bonds were ordered to be issued.
 We have carefully examined the order of the board of supervisors in that behalf and we find that while the same does not expressly state that the said school district, which has been in existence for many years, was still existing at the time the issuance of the bonds was being provided for, the order of the board of supervisors does in numerous instances in its lengthy recitals contain references which amount in each instance to a recognition of the continued existence of tbe said dis*866trict; For instance, it mentions the fact that a petition for the issuance of the bonds had been filed with the board of supervisors “by a majority of the qualified electors residing in the Savannah Special Consolidated School District”, and sets forth in full the petition wherein the signers represent that they constitute a majority of the qualified electors “residing in the Savannah Special Consolidated School District”, and the order grants the said petition. The order further recites that the hoard “has inquired into the facts and finds that the Savannah Special Consolidated School District needs to erect or repair a gymnasium for said school district and to improve the water system, repair and reroof the school buildings of said school district”, and then provides for the issuance of the bonds “of the said Savannah Special Consolidated School District”. It pledges the full faith and credit and resources of the said school district for the payment of the bonds, and otherwise repeatedly recognizes by necessary implication that there is such a school district in existence.
We are, therefore, of the opinion that the decree of validation should be affirmed.
Affirmed.